—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Levine, J.), rendered April 2, 1992, convicting him of grand larceny in the second degree, grand larceny in the third degree, burglary in the third degree, criminal mischief in the second degree (two counts), unauthorized use of a motor vehicle in the first degree, and conspiracy in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied his right to be present at all material stages of the trial when the court conducted a Sandoval/ Ventimiglia hearing outside his presence is without merit. The record demonstrates that defense counsel discussed the matter with his client and that the defendant agreed to waive his right to be present. Under the circumstances, the defendant’s waiver was knowingly, voluntarily, and intelligently made (see, People v Ming Yuen, 222 AD2d 613). Further, since the outcome of the Ventimiglia portion of the hearing was wholly favorable to the defendant, his presence with respect to that part of the hearing would have been superfluous (see, People v Favor, 82 NY2d 254, 268).
We find the defendant’s remaining contentions to be without merit. Miller, J. P., Altman, Hart and McGinity, JJ., concur.